Citation Nr: 1714647	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected right knee sprain.

2. Entitlement to an evaluation in excess of 10 percent for service-connected right knee instability.

3. Entitlement to an evaluation in excess of 10 percent for service-connected left knee medial collateral ligament (MCL) strain with arthritis.

4. Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a left knee injury associated with MCL strain with arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to June 1995. This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO decision that continued the 10 percent evaluations already in place for right knee sprain, right knee instability, left knee grade II left MCL strain, and residuals of left knee injury. The Veteran appealed for increased ratings.

During the pendency of the appeal, in a January 2011 rating decision, the RO granted an increased 30 percent rating for residuals of left knee injury, effective April 22, 2009, the date of his increased rating claim.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).
 
In his January 2011 substantive appeal, the Veteran requested a Travel Board hearing. However, he withdrew this request by indicating that he did not want any type of hearing in an April 2015 statement. There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn. See 38 C.F.R § 20.704 (e).

In July 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for increased ratings of the bilateral knees.  

This case was previously remanded to obtain updated VA treatment records and for a VA compensation examination of the knees. Additional VA medical records were obtained, but a VA examination was not conducted, although an attempt was made to schedule such examination.

A Veteran has an obligation to cooperate with VA in the development of his claim; the duty to assist is not a one-way street. 38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet. App. 190 (1991). Governing regulation provides that when entitlement to an increased rating cannot be established or confirmed without a current VA examination, and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied. 38 C.F.R. § 3.655 (a) and (b). In its September 2016 supplemental statement of the case, the AOJ denied the increased rating claims in part because the Veteran failed to report for his examination.

A review of the record reveals that the VA Medical Center (VAMC) attempted to contact the Veteran in order to schedule the knee examination, but the Veteran failed to respond, and the VAMC then cancelled the examination. See June 2016 compensation and pension exam inquiry and February 2016 report of general information. The record does not show that an examination was actually scheduled for the Veteran or that he failed to report. Although it appears that the AMC attempted to verify the Veteran's address before the examination was scheduled, the record indicates that the Veteran has been at the same address in San Antonio.  Thus, the case must be remanded for another attempt to schedule a VA compensation examination to evaluate the current level of severity of his service-connected bilateral knee disabilities.

On remand, the AOJ should ensure that the VA examination notice is sent to the last address of record. While VA has a duty to ensure adequate notice is provided, this duty does not extend to providing unlimited opportunities to appear for a medical examination. Therefore, the Veteran is cautioned that he has a duty to keep VA apprised of his current address and to cooperate by appearing for his examination, once scheduled. 

In a recent case, Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the Court held that to be adequate, examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The knee examination should include these findings.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the electronic claims file.

2. Schedule the Veteran for VA compensation examination to determine the current severity of his service-connected bilateral knee disabilities. The electronic claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail. 

The examiner should specifically test the range of motion of each knee in active motion and passive motion, and should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and after repetitive use. If any of these tests are not medically appropriate for any reason, state this and provide an explanation.

The examiner should also consider whether there is additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. 

The examiner should also comment on the degree of lateral instability or recurrent subluxation of each knee, if shown.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3. If the Veteran fails to report for his scheduled examination, the AOJ should ensure that the examination notice was sent to the last address of record, and document this in the claims file.

4. Then readjudicate these claims in light of all additional evidence. If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




